 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66FES (a Division of Thermo Power) and Plumbers and Pipefitters Local 520 of the United Association.  Case 5ŒCAŒ26276 January 19, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On May 11, 2000, the National Labor Relations Board issued its decision in this proceeding, setting forth the framework for analysis of refusal-to-consider and re-fusal-to-hire allegations.  331 NLRB No. 20.  The Board adopted the judge™s finding that the Respondent unlaw-fully refused to consider nine union applicants for em-ployment, but remanded the case to the judge for further consideration of the refusal-to-hire allegations in light of the new framework.  Specifically, the Board remanded the proceeding to the judge for the purposes of reopening the record and resolving the issue of whether any of the nine applicants would have been hired, absent the dis-criminatory refusal to consider them.  However, because the Board agreed with the judge™s rejection of the Re-spondent™s ﬁwage compatibilityﬂ criterion as a defense to the refusal-to-consider allegations, the Board held that any consideration of that criterion on remand with re-spect to the refusal-to-hire allegations must be confined to the facts as already found by the judge and that the record could not be reopened on that issue.  Id. slip op. 9Œ10 and fn. 22.      On November 8, 2000, Administrative Law Judge Ar-thur J. Amchan issued the attached supplemental deci-sion, finding that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to hire the nine applicants.  Stipulations by the parties obviated the need for a further hearing.  Thus, based on all-party stipulations, the judge found that there was an available job opening for each of the applicants.  In addition, the Respondent stipulated that its basis for rejecting the union applicants was the same as that advanced previously (lack of ﬁwage com-patibilityﬂ) and that it would raise no new defenses.  Cit-ing the Board™s decision, the judge held that he would not reopen the record to receive further evidence with respect to that defense.  Thereafter, the Respondent filed exceptions and a sup-porting brief, ﬁprincipally . . . for purposes of preserving issues for appeal.ﬂ  The Respondent states that it has, for that reason, incorporated by reference its initial excep-tions and supporting brief.  In addition, the Respondent argues that the judge erred in limiting the evidence it could present in support of its wage compatibility de-fense to the refusal-to-hire allegations. The General Counsel and the Charging Party filed answering briefs.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. As summarized above, the Respondent™s exceptions raise no issue not previously considered by the Board.1  Accordingly, we conclude that the Respondent™s excep-tions lack merit, and we shall adopt the judge™s recom-mended Order as modified and set forth in full below.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, FES (a Division of Thermo Power), York, Pennsylvania, its officers, agents, successors, and as-signs, shall  1. Cease and desist from (a) Failing and refusing to hire applicants on the basis of their union affiliation or based on the Respondent™s belief or suspicion that they may engage in organizing activity once they are hired. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.   2. Take the following affirmative action necessary to effectuate the policies of the Act.  (a) Within 14 days from the date of this Order, offer Brian Bathavic, Thomas Bathavic III, Brett Emerich, John Ganoe, Kevin Goodman, George Heckert, Terry E. Peck, David Wagner, and Richard Walker II instatement to the positions for which they applied or, if those posi-tions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or any other rights or privileges. (b) Make Brian Bathavic, Thomas Bathavic III, Brett Emerich, John Ganoe, Kevin Goodman, George Heckert, Terry E. Peck, David Wagner, and Richard Walker II whole for any loss of earnings and other benefits suffered as a result of the unlawful discrimination against them, in the manner set forth in the remedy section of the deci-sion. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful refusal to hire Brain Bathavic, Thomas Bathavic III, Brett Emerich, John Ganoe, Kevin Goodman, George Heckert, Terry E.                                                            1 In accordance with the Board™s settled practice, our review of the judge™s supplemental decision is limited to the issues raised by the Respondent™s exceptions.  See, e.g., Anniston Yarn Mills, 103 NLRB 1495 (1953).  We do not necessarily agree with the judge™s discussion of what other defenses (apart from the ﬁwage compatibilityﬂ defense) he would have entertained.  In the absence of exceptions, we do not pass on this aspect of the judge™s rationale.   2 We shall modify the judge™s recommended Order to provide the customary remedial language. 333 NLRB No. 8  FES 67                                                           
Peck, David Wagner, and Richard Walker II and, within 
3 days thereafter, notify them
 in writing that this has 
been done and that the refusal to hire them will not be 
used against them in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of such re-

cords if stored in electronic form, necessary or useful in 
analyzing the amount of backpay due under the terms of 
this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in York, Pennsylvania, copies of the attached 

notice marked ﬁAppendix.ﬂ
3 Copies of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since March 11, 1996.  
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply.   
   APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
 3 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT fail or refuse to hire job applicants on 
the basis of their union affiliation or based on our belief 
or suspicion that they may engage in organizing activity 
once they are hired.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Brian Bathavic, Thomas Bathavic III, Brett 
Emerich, John Ganoe, Kevin Goodman, George Heckert, 
Terry E. Peck, David Wagner, and Richard Walker II 
instatement to the positions for which they applied or, if 
those positions no longer exist, to substantially equiva-
lent positions.  
WE WILL make Brian Bathavic, Thomas Bathavic III, 
Brett Emerich, John Ganoe, Kevin Goodman, George 

Heckert, Terry E. Peck, 
David Wagner, and Richard 
Walker II whole for any loss of earnings and other bene-

fits suffered as a result of our unlawful discrimination 

against them, less any net interim earnings, plus interest.   
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful refusal to hire Brian Bathavic, Thomas Bathavic III, 
Brett Emerich, John Ganoe, Kevin Goodman, George 
Heckert, Terry E. Peck, 
David Wagner, and Richard 
Walker II, and WE WILL, with
in 3 days thereafter, no-
tify them in writing that this has been done and that the 

refusal to hire will not be used against them in any way.   
 FES (A DIVISION OF THERMO POWER) 
  Steven I. Sokolow, Esq.
, for the General Counsel.
 Thomas R. Davies, Esq. (Harmon & Davies, P.C.)
, of Lancas-ter, Pennsylvania, for the Respondent
. Francis J. Martorana, Esq. (O
™Donoghue & O
™Donoghue), of 
Washington, D.C., for the Charging Party
. SUPPLEMENTAL DECISION 
ARTHUR J. AMCHAN, Admini
strative Law Judge.  On 
May 11, 2000, the Board remanded 
this case to me to determine 
whether the Respondent™s failure 
to hire nine discriminatees 
constituted unlawful refusals to hire, warranting backpay and 
instatement remedies, 
FES, 331 NLRB No. 20. 
In my initial decision, I found, and the Board agreed, that 
Respondent unlawfully refused to
 consider nine union appli-cants for welding and/or pipef
itting positions at its York, Penn- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68sylvania manufacturing plant and in its construction division.
1  However, the Board held that the question of whether any of 
the nine applicants would have been hired, absent the discrimi-
natory refusal to consider, could 
not be deferred to compliance.  
It therefore remanded the case for the purposes of reopening the 
record and resolving this issue. 
In its decision, the Board set out the elements of a discrimi-
natory refusal to hire.  The Ge
neral Counsel must show at the 
hearing on the merits: (1) that the respondent was hiring, or had 
concrete plans to hire, at the 
time of the alleged unlawful con-
duct; (2) that the applicants had experience or training relevant 

to the announced or generally known requirements of the posi-
tions for hire, or in the alternative, that the employer has not 
adhered uniformly to such requirements, or that the require-
ments were themselves pretextual or were applied as a pretext 
for discrimination; and (3) that 
antiunion animus contributed to 
the decision not to hire the applicants, id
. at 4.  Once these ele-
ments are established, the burden shifts to the respondent to 

show that it would not have hire
d the applicants even in the 
absence of their union activity or affiliation. 
The Board stated further that, in a discriminatory hiring case, 
the General Counsel must show that there was at least one 
available opening for the applicants.  It also held that the Gen-
eral Counsel must show at the 
hearing on the merits the number 
of openings that were available.  However, where the number 
of applicants exceeds the number of available jobs, the compli-
ance proceeding may be used to
 determine which of the appli-
cants would have been hired 
for the openings, id. at 6. 
On June 27, 2000, I issued a notice and invitation to file 
briefs.  I asked the parties to 
consider whether the existing re-
cord was sufficient to decide the issues presented.  If not, I 
asked that the parties explore 
whether stipulations could be 
reached to obviate the need for reconvening the hearing.  In the 
event that a party deemed a resumption of the hearing to be 
necessary, I asked that they describe the testimony that they 
intend to elicit and/or the documents they intended to introduce 

into the record.  I stated that defenses that were fully litigated at 
the initial hearing and rejected would not be relitigated, citing 
the Board™s decision at pages 9Œ10 fn. 22. 
All parties filed supplemental br
iefs.  Afterwards, I informed 
them that my review of the record indicated that the existing 
record established a refusal-to-hire violation with regard to five 
of the discriminatees.   Alt
hough it appeared that Respondent 
hired at least eight welders to 
fill its personnel requisitions of 
January 15 and February 19, 1996,
 it was not clear whether all 
of these welders were hired afte
r the discriminatees applied for 
jobs on February 9 and March 29, 1996.   
I therefore informed the parties that I would convene a sup-
plemental hearing solely to determine the following questions: 
 1. Whether Respondent hired 
a sufficient number of employ-
ees to provide an opening for each discriminatee.   
                                                           
 1 In my initial decision, I found that
 all the union applicants had the 
qualifications set forth in FES™s 
employee requisitions and newspaper 
job advertisements.  None of the 
employees hired by Respondent prior 
to the July 20, 1998 hearing had such qualifications. 
2. With regard to any hiring that occurred subsequent to the 
opening of the initial hearing on July 20, 1998, whether the 
applicants would have been hired for such openings in the 
absence of the discriminatory refusal to consider them for 
hire. 
 I informed the parties that I would not consider evidence as 
to why Respondent would have considered the individuals it 
hired prior to July 20, 1998, more
 desirable than the discrimina-
tees because I had already determined that the union applicants 
were not considered for empl
oyment for unlawful reasons.  
Respondent was therefore precluded from arguing that, if it had 

considered these applicants, it would have rejected them for 

lawful reasons.  Moreover, I had already rejected FES™s alterna-
tive rationales for failing to hire the discriminatees.  Therefore, 
I concluded that Respondent was 
not entitled to a ﬁsecond bite 
of the apple.ﬂ 
Respondent™s hiring since the July 20, 1998 hearing, I 
opined, is distinguishable from that occurring before July 20, 
because FES did not have an opportunity at the initial hearing 
to meet its affirmative defense that it would not have hired any 
of the applicants for such openings for lawful reasons.  How-ever, I informed the parties that I would only consider such a 

defense if Respondent could dem
onstrate that at the time it 
hired other individuals, it consid
ered the applications of the 
discriminatees and determined th
at another applicant had supe-
rior qualifications.  
I stated that I would not entertain a com-
parison of the qualifications of
 the discriminatees and persons 
hired after July 20, if no such comparison was made at the time 
the hiring decisions were made. 
I again urged the parties to stipulate as to the names and 
dates that employees were hire
d in positions for which the dis-
criminatees applied from February
 9, 1996, until the present.  
Pursuant to that request, the parties have stipulated that the 
following individuals were hired prior to the  July 20, 1998 
hearing: 
 Name  Hire Date
  Classification
  Alan Leasure  3/11/96  welder/fitter 
Construction 
trainee 
 Shawn Rapp  3/18/96  welder/fitter 
Construction 
trainee 
 Charles Dusendschine 3/25/96  welder                                          
                    trainee 
 Stacy Keller  3/25/96  welder    
                 Trainee 
 Jeffrey Ray  4/15/96  welder  
                    trainee 
 Robert Zimmerman 4/22/96  welder 
 Phillip Shildt  6/2/97  welder 
 The parties have also stipulated that the following individu-
als were hired after the July 20, 1998 hearing: 
 Wayne Kneisley  1/11/99  welder 
  FES 69 Gregory Wilt  1/25/99  welder  
                trainee 
 Joel Dell  1/25/99  welder  
                trainee 
 Jeremy Bracken  2/22/99  welder 
 Brad Minda  2/22/99  welder 
 Eric Morton  2/22/99  welder 
 Mark Pascale  2/22/99  welder 
 Chris Duvall  2/29/99  welder 
 Respondent further stipulated that its basis for rejecting the 
union applicants was the same as that advanced in the original 
hearing (e.g., ﬁwage rate incompatibilityﬂ) and that it would 
raise no new defenses.  FES stipul
ated that it made no individ-ual comparisons between the applic
ations of the discriminatees 
and the individuals hired in 1999.  Finally, the parties agreed 
that in light of the stipulation, a hearing on remand was unnec-
essary. 
In view of the foregoing, I conclude that there was a job 
opening for each of the discriminatees and therefore Respon-
dent has violated Section 8(a)(3
) and (1) by refusing to hire 
each one of them. 
CONCLUSION OF LAW 
By refusing to hire applicants
 Brian Bathavic, Thomas Bath-
avic III, Brett Emerich, John 
Ganoe, Kevin Goodman, George 
Heckert, Terry E. Peck, David Wagner, and Richard Walker II 
Respondent violated Section 8(a)(1) and (3). 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Respondent violated Section 8(a)(1) 
and (3) of the Act by refusing to hire nine applicants for em-

ployment, it must offer them in
statement and make them whole 
for any loss of earnings and other benefits, computed on a quar-
terly basis from the date they w
ould have been hired, less any 
net interim earnings, as prescribed in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded, 
283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
  